UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
ROSLYN LA LIBERTE,                                           Case No.: 1:18-cv-05398-DLI-VMS

                                       Plaintiff,            DECLARATION IN SUPPORT OF
                                                             DEFENDANT’S MOTION TO
                     - against -                             REVOKE THE PRO HAC VICE
                                                             ADMISSION OF L. LIN WOOD
JOY REID,

                                       Defendant.

        JOHN H. REICHMAN declares under penalty of perjury and pursuant to 28 U.S.C. § 1746,

as follows:

        1.       I am a member of Johnreichmanlaw LLC, attorneys for Defendant Joy Reid, along

with Gibson, Dunn & Crutcher LLP. I submit this declaration in support of Defendant’s motion

to revoke the pro hac vice admission of L. Lin Wood, one of Plaintiff’s attorneys (the “Motion”).

        2.       The legal arguments supporting this application are set forth in the accompanying

Memorandum of Law. In this Declaration, I set out the factual support for the Motion. The

documents attached hereto are all a matter of public record.

Background

        3.       Mr. Wood’s motion for admission pro hac vice was granted at the outset of this

case on October 11, 2018. Order at 10/11/18. At the time, two of Mr. Wood’s former partners

also moved for and were granted pro hac vice admission. Id.

        4.       Mr. Wood’s former partners subsequently withdrew from this action. Dkt. 42.

They also sued Mr. Wood for fraud, among other claims for relief.1




1
 Annexed hereto as Exhibit A is a true and correct copy of the verified complaint filed by Mr. Wood’s law partners
on August 31, 2020.


                                                        1
        5.       Mr. Wood has had scant personal involvement in the case. One of his former

partners was primarily responsible for opposing Defendant’s motion to dismiss and successfully

arguing the appeal of that dismissal in the Second Circuit. Mr. Wood did not participate in any of

the attorney conferences regarding scheduling and discovery prior to the January 11 conference—

Defendant’s counsel was repeatedly informed that Mr. Wood was too busy attending to his election

lawsuits to participate in this action.

Mr. Wood’s Posts Regarding the Election and Insurrection

        6.       The accompanying Memorandum of Law argues that Mr. Wood’s pro hac vice

admission should be revoked because, among other things, he has acted and is acting to subvert

the United States Constitution2 and the rule of law, violated his ethical obligations under the New

York Rules of Professional Conduct (“RPC”) and the New York Constitution, violated Federal

Rule of Civil Procedure 11 and RPC 3.1, falsely attacked the Chief Justice of the United States

Supreme Court, has recently been disciplined in another state court, and made misrepresentations

to this Court. We submit the following in support of this proposition.

        7.       On December 2, 2021, Mr. Wood led a rally in Georgia, where he called for the

imprisonment of the Georgia Governor and Secretary of State for carrying out their duty of

counting Georgia’s votes in the presidential election.3 He instructed those present to “go to the

[Georgia] Governor’s mansion” and “circle it” to force the Georgia legislature into a special

session.

        8.       Mr. Wood had 1.1 million Twitter followers before he was banned from Twitter.

He used Twitter to claim that the 2020 election was fraudulent; then-President Elect Biden “stole”


2
  Annexed hereto as Exhibit AA is a true and correct copy of the “Oath on Admission” attorneys must take to practice
in federal court.
3
   A true and correct copy of the video where Mr. Wood made these statements can be found here:
https://www.youtube.com/watch?v=ep1yCTpMJvc (last visited January 22, 2021).


                                                         2
the 2020 election; and then President Trump should declare martial law to remain in power.4 The

following are some examples of his social media posts5:




4
    Annexed hereto as Exhibit B is a true and correct copy of a January 17, 2021 article from The Washington Post.
5
    Because Twitter has suspended Mr. Wood’s account, the public no longer has access to all of Mr. Wood’s tweets.


                                                          3
4
        9.      On January 1, 2021, Mr. Wood tweeted that then-Vice President Pence should face

arrest and “execution by firing squad”:




        10.     On January 6, 2021, when the Capitol was under siege, Mr. Wood posted the

following tweets throughout the day. At 11:23 a.m., he tweeted6:




6
  Annexed hereto as Exhibit C is a true and correct copy of a January 12, 2021 article from The New York Times
establishing the timeline with respect to the siege of the Capitol.


                                                      5
       11.     At 11:57 a.m., when the mob was gathering for its eventual assault on the Capitol,

Mr. Wood tweeted:




       12.     At 12:47 p.m., as individuals were poised to breach the Capitol, Mr. Wood tweeted

that the Vice President was a traitor for attempting to perform his constitutional duties:




                                                 6
           13.     As the siege of the Capitol was ongoing, Mr. Wood tweeted to his 1.1 million

followers, encouraging them to occupy the Capitol and fight for President Trump:




           14.     The social media account of Ashli Babbitt, a woman killed on January 6 when she

tried to invade the House chamber, demonstrates that she followed Mr. Wood on Twitter and often

retweeted his posts.7 Ms. Babbitt’s final tweet before her death was a retweet of one of Mr. Wood’s

posts on the day of the insurrection. The tweet contained what Mr. Wood deemed his “MUST BE

DONE LIST”:



7
    Annexed hereto as Exhibit D is a true and correct copy of a January 6, 2021 article from Law&Crime.


                                                          7
        15.      Many prominent right wing conspiracy groups who were part of the mob at the

Capitol have voiced their support for Mr. Wood, including the “Three Percenters” 8 and QAnon.9

The Three Percenters posted a short manifesto expressing their preparedness “‘to take back our

country from the pure evil that is conspiring to steal our country away from the American people.’”

Ex. F at 5. That statement praised Mr. Wood as an “inspirational figure[] in th[at] looming battle.”

Id.

        16.      At the insurrection, the Three Percenters raised their “Release the Kraken” flag,

shown below, which is a reference to comments made by Mr. Wood and his co-counsel in the

election litigations, Sidney Powell.10 Ms. Powell and Mr. Wood are known as the “‘Kraken’

lawyers.”11




8
  Annexed hereto as Exhibit E is a true and correct copy of a January 9, 2021 article from The Guardian. Annexed
hereto as Exhibit F is a true and correct copy of a January 9, 2021 article from The Washington Post.
9
  Annexed hereto as Exhibit G is a true and correct copy of a November 24, 2020 article from CBS News.
10
    A true and correct copy of the video where Mr. Wood references the “Kraken” can be found here:
https://www.youtube.com/watch?v=TaiL4KZOGRI (last visited January 22, 2021).
11
   Annexed hereto as Exhibit H is a true and correct copy of a January 10, 2021 article from BBC News.


                                                       8
           17.      In the wake of the Capitol siege, Mr. Wood claimed Antifa and Black Lives Matter

were responsible for the insurrection12:




           18.      In one instance, Mr. Wood posted a photograph of a man named Josiah Colt,

suggesting he was not a supporter of then-President Trump:




12
     Annexed hereto as Exhibit HH is a true and correct copy of a January 23, 2021 article from The New Yorker.


                                                          9
        19.      Mr. Colt, a Trump supporter, confirmed he was the man in the photograph and

sitting in Vice President Pence’s chair in the Senate.13

        20.      Mr. Wood also tweeted a photo of Jake Angeli, see supra, ¶ 17, the “QAnon

Shaman” who occupied the Senate floor.14 Mr. Wood claimed Angeli was part of Antifa, writing

“Indisputable photographic evidence that antifa violently broke into Congress today. . . .” Id.

        21.      Mr. Wood repeated his claims about Antifa to this Court at the January 11, 2021

conference.15

        22.      Mr. Wood’s Twitter account was terminated on Thursday, January 7. One of his

final tweets accused Vice President Pence of being a “TRAITOR, a Communist Sympathizer & a

Child Molester”:




        23.      Following his Twitter suspension, Mr. Wood turned to the social media sites Parler

and Telegram to communicate with his followers. On Thursday, January 7, Mr. Wood posted the

following on Parler:




13
   Annexed hereto as Exhibit I is a true and correct copy of a January 13, 2021 article from CNN.
14
   Annexed hereto as Exhibit J is a true and correct copy of a January 17, 2021 article from The New Yorker. A true
and correct copy of the video accompanying the article can be found here: https://www.newyorker.com/news/video-
dept/a-reporters-footage-from-inside-the-capitol-siege (last visited January 22, 2021).
15
   Annexed hereto as Exhibit K is a true and correct copy of the transcript of the hearing on January 11, 2021.


                                                        10
        24.      This call for the execution of the Vice President was directed toward user feeds

nearly three million times16 and was viewed at least 788,000 times.17 According to Fox News, Mr.

Wood is being investigated by the United States Secret Service concerning his death threats against

Mr. Pence.18

        25.      Mr. Wood has remained active on social media, primarily through Telegram, to this

day:




16
   Annexed hereto as Exhibit L is a true and correct copy of a January 7, 2021 article from The Washington Post.
17
   Annexed hereto as Exhibit M is a true and correct copy of a January 9, 2021 article from The New York Times.
18
   Annexed hereto as Exhibit MM is a true and correct copy of a January 10, 2021 article from Fox News.


                                                        11
12
13
Mr. Wood’s Frivolous Filings in Numerous Courts

        26.      After the presidential election, Mr. Wood and his co-counsel, Sidney Powell, filed

four lawsuits in swing states, Georgia, Wisconsin, Arizona, and Michigan, where they claimed

voter fraud and sought to overturn the election results. See Feehan v. Wisc. Elections Comm’n,

No. 20-cv-1771, 2020 WL 7250219 (E.D. Wis. Dec. 9, 2020)19; Bowyer v. Ducey, No. 20-cv-



19
  Annexed hereto as Exhibit N is a true and correct copy of the complaint filed by Mr. Wood in the Eastern District
of Wisconsin, Feehan v. Wisc. Elections Comm’n, No. 20-cv-1771, seeking to overturn the election results in


                                                        14
02321, 2020 WL 7238261 (D. Az. Dec. 9, 2020); Pearson v. Kemp, No. 1:20-cv-4809, 2020 WL

7040582 (N.D. Ga. Dec. 7, 2020)20; King v. Whitmer, No. 20-cv-13134, 2020 WL 7134198 (E.D.

Mich. Dec. 7, 2020).21 Each of these cases was dismissed. Mr. Wood also filed a pro se action in

Georgia, in which the district court denied his motion for a temporary restraining order. L. Lin

Wood Jr. v. Raffensperger, No. 1:20-cv-04651, 2020 WL 6817513 (N.D. Ga. Nov. 20, 2020).22

The pleadings, oral arguments, and court decisions in these and other election cases are catalogued

by the Moritz College of Law at Ohio State University.23 The Michigan action led to sanctions

motions being filed against Mr. Wood. The City of Detroit’s motion sought Mr. Wood’s

disbarment and disqualification.24

         27.      In Page v. Oath, Inc., the Superior Court of Delaware sua sponte issued a “Rule to

Show Cause” with respect to whether Mr. Wood’s pro hac vice status should be revoked because

of his role in the Wisconsin action and the pro se lawsuit in Georgia.25 After providing Mr. Wood




Wisconsin (the “Wisconsin Action”). Annexed hereto as Exhibit O is a true and correct copy of the decision
dismissing the Wisconsin Action.
20
   Annexed hereto as Exhibit P is a true and correct copy of the complaint Mr. Wood filed in the Northern District of
Georgia, Pearson v. Kemp, No. 1:20-cv-4809, seeking to overturn the election results in Georgia (the “Georgia
Action”). Annexed hereto as Exhibit Q is a true and correct copy of the decision dismissing the Georgia Action.
21
   Annexed hereto as Exhibit R is a true and correct copy of the complaint filed by Mr. Wood in the Eastern District
of Michigan, King v. Whitmer, No. 20-cv-13134, seeking to overturn the election results in Michigan (the “Michigan
Action”). Annexed hereto as Exhibit S is a true and correct copy of the decision denying Plaintiffs relief in the
Michigan Action.
22
   Annexed hereto as Exhibit T is a true and correct copy of the complaint Mr. Wood filed pro se in Georgia, L. Lin
Wood Jr. v. Raffensperger, No. 20-cv-4651, seeking to overturn the election results in Georgia (the “Georgia Pro Se
Action”). Annexed hereto as Exhibit U is a true and correct copy of the decision denying Plaintiffs relief in the
Georgia Pro Se Action.
23
      A true and correct link to the election case database at Ohio State University can be found here:
https://electioncases.osu.edu/case-tracker/?sortby=filing_date_desc&keywords=&status=all&state=all&topic=25
(last visited January 23, 2021).
24
   Annexed hereto as Exhibit V is a true and correct copy of the City of Detroit’s motion for sanctions, disqualification,
and disbarment of Mr. Wood filed in the Michigan Action.
25
   Annexed hereto as Exhibit W is a true and correct copy of the Order issued by the Superior Court of Delaware in
Page v. Oath, Inc., No. S20C-07-030, for Mr. Wood to show cause why he should not be disqualified from practicing
law in a pending Delaware action (the “Delaware Action”).


                                                           15
with an opportunity to respond to its show cause order, the Superior Court in Delaware revoked

his pro hac vice status.26

Mr. Wood’s False Attacks on Chief Justice John Roberts

        28.      As set forth in the accompanying memorandum of law, Mr. Wood has repeatedly

falsely attacked Chief Justice John Roberts on social media.

        29.      Mr. Wood has stated that the Chief Justice arranged the “illegal adoptions” of two

children through Jeffrey Epstein. See Ex. Y at 4.

        30.      Mr. Wood linked the Chief Justice with the death of Justice Scalia and with

pedophilia. See id. at 3-4.

        31.      Mr. Wood asked if the Chief Justice was a member of any “club or cabal requiring

minor children as an initiation fee” in the following tweets27:

        A couple of more questions for Chief Justice John Roberts:
        (1) You are recorded discussing Justice Scalia’s successor before date of his
        sudden death. How did you know Scalia was going to die?
        (2) Are you a member of any club or cabal requiring minor children as initiation
        fee? pic.twitter.com/jGxfgLCk4D
        — Lin Wood (@LLinWood) December 31, 2020

        I have linked Roberts to illegal adoption, Jeffrey Epstein, pedophilia & prior
        knowledge of Scalia’s death.
        — Lin Wood (@LLinWood) December 31, 2020

        32.      In another tweet, Mr. Wood implied that the Chief Justice said, during a phone call

in August, that President Trump is a “m-----f-----” who could not be allowed to have another term:




26
   Annexed hereto as Exhibit X is a true and correct copy of the Order issued in the Delaware Action revoking Mr.
Wood’s pro hac vice admission in Delaware.
27
   Annexed hereto as Exhibit Y is a true and correct copy of a December 31, 2020 article from The Daily Beast.


                                                       16
       33.    Mr. Wood alleged that the Chief Justice was being blackmailed, including in the

tweets below, which were retweeted by Ashli Babbitt shortly before her death at the Capitol:




       34.    Mr. Wood’s attacks on Justice Roberts have continued to this day via the social

media website Telegram:




                                               17
